NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to After Final Amendment
This Office Action is responsive to the amendment filed on 12 July 2022, filed as part of the AFCP 2.0 program. As directed by the amendment: Claims 32, 46, 48, and 50 have been amended, Claims 1-31, 38-43, 45, 49, and 51 have been cancelled,  and Claims 52 and 53 have been added.  Thus, Claims 32-37, 44, 46-48, 50, and 52-53 are presently pending in this application.
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in interviews with Applicant’s Representative Karin Benavides on 28 July 2022 and 01 August 2022.

The application has been amended as follows: 
The CLAIMS have been amended as follows:


Amend Claim 32 as follows:

    PNG
    media_image1.png
    428
    1011
    media_image1.png
    Greyscale



Amend Claim 48 as follows:

    PNG
    media_image2.png
    475
    1025
    media_image2.png
    Greyscale




Amend Claim 50 as follows:

    PNG
    media_image3.png
    466
    1020
    media_image3.png
    Greyscale



The SPECIFICATION has been amended as follows:

In Paragraph [0001], after   “filed on July 14, 2015,”   add “now U.S. Patent No. 10,278,765,”

Reasons for Allowance
Claims 32-37, 44, 46-48, 50, and 52-53 are allowed. 
The following is an Examiner’s statement of reasons for allowance: 
Claims 32, 48, and 50 have been amended in the After Final Response filed 12 July 2022, filed as part of the AFCP 2.0 program. Elements from previously allowed Claim 45 (now cancelled) have been incorporated into independent Claims 32, 48, and 50. The Examiner agrees with the Applicant’s arguments (Pages 8-9 of After Final Response) that none of the previously cited Danek et al., Budd et al., Pearson, Danek et al. ‘494, nor He et al. specifically discloses or teaches determining at least one of a plurality of different set impedance values as a function of the at least one initial impedance value from the pre-treatment pulse as in the claimed steps, in combination with the other claimed elements of independent Claims 32, 48, and 50. Therefore, the previous 35 USC 103(a) rejections of 32, 48, and 50 as made in the previous Final Rejection Office Action mailed 12 May 2022 have been withdrawn. Furthermore, the amendments to Claim 50 overcomes the previous 35 USC 112(b)/pre-AIA  second paragraph rejections of the claim, and therefore these rejections have been withdrawn. 
Therefore, Claims 32, 48, and 50 are allowed. The Examiner’s amendment made above to Claims 32, 48, and 50 overcomes potential clarity and/indefiniteness issues which may have been present in the claims. The Examiner’s amendment to the Specification added the issued patent number to the parent application in Paragraph [0001]. 
Claims 33-37, 44, 46-47, and 52-53 depend from and thus further limit allowable Claims 32, 48, or 50, and therefore are also allowable. 
As noted in previous Office Actions (for example, see Page 2 of Final Rejection mailed 12 May 2022), Claims 48 and 50 recite that the steps are performed “without measuring a temperature of the lumen/airway wall’. The Examiner is interpreting this limitation as meaning that the energy application is performed, and feedback is provided, based on impedance measurement values, not directly measured temperature values. The allowable subject matter of these claims is based on this interpretation as described. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        

	

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792